Citation Nr: 1453316	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-35 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



REMAND

The Veteran served on active duty from September 1963 to July 1973.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Board denied service connection for PTSD and remanded the issue of service connection for an acquired psychiatric condition other than PTSD.  The Board remanded this issue for further development in December 2013 and June 2014.

When VA undertakes the effort to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 3.159(c)(4).  

The Veteran, through his representative, has expressed dissatisfaction with the January 2014 VA medical opinion and July 2014 addendum.  See November 2014 Informal Hearing Presentation.  Specifically, the representative argues that the examiner's reliance on the Veteran's abuse of alcohol at the time of his diagnoses of depression and anxiety and his post-service history of witnessing shootings and car accident fatalities as a police officer misses the point.  The representative contends that the examiner's rationale implies that the Veteran's experiences as a police officer were such that any traumatic experiences he suffered while on active duty in Vietnam would not have led to psychiatric disease.  It is maintained that having had post-service experiences does not mean that a claimant did not suffer mentally from his military experiences.  Additionally, the representative cites to articles discussing the use of alcohol as self-medication for people with depression and anxiety.  In order to address these arguments, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be referred to the examiner who saw the Veteran in January 2014.  A copy of this remand should be reviewed by the examiner.

The examiner has previously opined that it is less likely as not that any psychiatric condition is related to the Veteran's active military service.  In her rationale, the examiner explained that the basis for her opinion was, "the fact that his report of anxiety or depression was not made until 38 years after the incident in question or 36 years after his military enlistment," "the fact that Veteran was actively abusing alcohol when the diagnoses of depression and anxiety were made and had a history of witnessing shootings and car accident fatalities during his work as a police officer," and on an extensive review of the record and the examiner's training and experience.

As noted above, the Veteran's representative has questioned the logic of this rationale in light of the possibilities (1) that the Veteran could experience traumatic events both during and after service so that later traumatic events would not negate the former; and (2) that the Veteran's alcohol abuse at the time of the prior diagnoses may have been a symptom of or self-medication for a previously acquired psychiatric condition.  The examiner is asked to address these concerns raised by the Veteran's representative with respect to each psychiatric diagnosis identified in the record since May 2008, regardless of the current diagnosis.

(If the examiner is not available, the claims file should be reviewed by another appropriate specialist.)

2.  After the above-requested development is completed, re-adjudicate the claim on appeal.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

